Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 26 September 2019.  In virtue of this communication, claims 1-18 are currently presented in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 3-4, 6-7, 9-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Publication No.: US 2017/0133951 A1, herein known as Liu) in view of Yu (Publication No.: US 20170324905 A1, herein known as Yu) and Chong et al. (Publication No.: US 2017/0254978 A1, herein known as Chong).
With respect to claim 1, Liu discloses a multi-axis MEMS assembly comprising: 
a micro-electrical-mechanical system (MEMS) actuator configured to provide linear three-axis movement ([0050]; Figs. 7A and 7B; abstract), 
the micro-electrical-mechanical system (MEMS) actuator including: 
an in-plane MEMS actuator (abstract; in-plane-actuator 150), and 
an out-of-plane MEMS actuator including a multi-morph piezoelectric actuator (abstract; out-of-plane actuator 160).
	 Liu does not explicitly disclose an optoelectronic device coupled to the in-plane MEMS actuator and a lens barrel assembly coupled to the out-of-plane MEMS actuator ([0050] discloses that “The out-of-plane actuator 160 includes a center stage 168 to attach the payload, i.e. the optoelectronic or other optical or electronic device being actuated.”).

Chong teaches using MEMS for autofocusing and image stabilization ([0100]) as MEMS actuators are small, compact, and energy saving, all beneficial features for mobile devices ([0012]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the assembly of Liu into the camera system of Yu for both the autofocusing and image stabilization means of Yu as known and taught by Chong with the benefits as discussed above in Chong.
Liu supplies all of the structure required of the assembly (an in-phase and out-of-phase actuation), but does not give explicit description of its incorporation into a camera device (merely stating that the stage is connected to an optoelectrical device).  Yu teaches a camera device that utilizes separate actuation units for both autofocusing (connected to the lens barrel) and image stabilization (connected to the image sensor).  Chong teaches the knowledge that MEMS actuators can be used for miniaturization purposes for these two functions.
It should be noted that alternatively or additionally, Gutierrez (cited in full below) teaches specifically using an in-plane MEMS actuator for image stabilization and an out-of-plane MEMS actuator for autofocus as explicitly using the in-plane and out-of-plane actuators as described by Liu for those explicit functions.

With respect to claim 3, the combination of Liu, Yu, and Chong further discloses an assembly wherein the in-plane MEMS actuator is an image stabilization actuator (in-plane actuator 150 as described above in the combination).

With respect to claim 4, the combination of Liu, Yu, and Chong further discloses an assembly wherein the in-plane MEMS actuator is configured to provide linear X-axis movement and linear Y-axis movement (Liu [0007]).

With respect to claim 6, the combination of Liu, Yu, and Chong further discloses an assembly wherein the out-of-plane MEMS actuator is an autofocus actuator (combination as described for claim 1 above).

With respect to claim 7, the combination of Liu, Yu, and Chong further discloses an assembly wherein the out-of-plane MEMS actuator is configured to provide linear Z-axis movement (Liu [0055]).

With respect to claim 9, the combination of Liu, Yu, and Chong further discloses an assembly wherein the multi-morph piezoelectric actuator includes: a moveable stage configured to be affixed to the lens barrel assembly (combination; Liu [0050] describes moving an optoelectrical device using the stage 168 as part of the out-of-plane actuator; in the combination this device is the lens barrel of Yu).

With respect to claim 10, the combination of Liu, Yu, and Chong further discloses an assembly wherein the multi-morph piezoelectric actuator further includes: a rigid frame assembly (Liu [0050] outer frame 161 fixes the actuator).

With respect to claim 11, the combination of Liu, Yu, and Chong further discloses an assembly wherein the multi-morph piezoelectric actuator further includes: at least one deformable piezoelectric portion configured to couple the moveable stage to the rigid frame assembly (Liu [0050] “Actuation beams 162, 165, and 167 couple center stage 168, intermediate stages 163 and 166, and outer frame 161.” and later notes they may be formed of piezoelectric material).

With respect to claim 12, the combination of Liu, Yu, and Chong further discloses an assembly wherein the rigid frame assembly of the multi-morph piezoelectric actuator of the out-of-plane MEMS actuator is configured to be coupled to a support assembly (Liu: outer frame 161 is joined to circuit board 12, the support assembly; [0052]).

With respect to claim 13, see the rejections of claims 1, 3, and 6 above.

With respect to claim 14, see rejection of claim 4 above.

With respect to claim 16, see rejection of claim 7 above.

With respect to claim 17, see rejection of claims 1 and 9-11 above.

With respect to claim 18, see rejection of claim 12 above.

Claims 2, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu, Yu, and Chong as applied to claim 1 above, and further in view of Gutierrez et al. (Publication No.: US 2015/0146312 A1, herein known as Gutierrez).
	With respect to claim 2, the combination of Liu, Yu, and Chong does not explicitly disclose an assembly wherein the lens barrel assembly includes a plurality of discrete lenses (Yu only defines a lens unit but does not explicitly describe the number of lenses in the unit).  Chong further teaches that improvements in MEMS technology allows for multiple lenses to be actuated ([0012]).
Gutierrez teaches a lens barrel containing multiple lenses and driven by an in-plane and out-of-plane MEMS actuator ([0050]).
It has been held that a mere duplication of parts is an obvious variant of the prior art of record.  In this case, utilizing multiple lenses in the lens unit of the combination would have been obvious to one of ordinary skill in the art based on the desired optical needs of the device, as Chong teaches, would be capable of still being able to actuate with multiple lenses, and as Gutierrez teaches, lens barrels comprising multiple lenses are capable of being driven by the out-of-plane MEMS actuator similar to Liu.

With respect to claim 5, the combination of Liu, Yu, and Chong does not explicitly disclose an assembly wherein the in-plane MEMS actuator is further configured to provide rotational Z-axis movement ([0007] states that the actuator can provide rotational and translational movement, but only explicitly states that the out-of-plane does rotation in [0014] for example).
Gutierrez teaches how to arrange and control the in-plane actuators to cooperate with each other to provide z-axis rotational movement ([0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the assembly of the combination of Liu, Yu, and Chong by either replacing the in-plane actuator of the combination to the one in Gutierrez, or implementing the control of Gutierrez to control the in-plane actuators of the combination to cooperate to obtain the rotational movement.

With respect to claim 15, see rejection of claim 5 above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu, Yu, and Chong as applied to claim 1 above, and further in view of Lee (Publication No.: US 2015/0234187 A1, herein known as Lee).
With respect to claim 8, the combination of Liu, Yu, and Chong does not explicitly disclose an assembly wherein the multi-morph piezoelectric actuator includes a bending piezoelectric actuator (the type of piezoelectric actuator is not described).
Lee teaches bending piezoelectric actuators being known piezoelectric actuators that can be substituted in for other piezoelectric and MEMs actuators (claim 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the assembly of the combination of Liu, Yu, and Chong by utilizing known bending piezoelectric actuators as the specific non-descript piezoelectric actuators of the combination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-11 of copending Application No.  16/256,495 (reference application) in view of the remaining references recited above. Although the claims at issue are not identical, they are not patentably distinct from each other (see below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is how the rejections will be analyzed:
Present Application (PA) – Copending Application (CA) – Explanation
1 – 1 – PA further requires a lens barrel (obvious in view of Liu, Yu and Chong as utilized in the rejection of claim 1 above)

2 – 1 – Further description of the lens barrel (obvious in view of Gutierrez as utilized in the rejection of claim 2 above)

(3-11) – (3-11) – identical claims

12 – 11 – CA does not claim the support assembly (obvious in view of claim 1 as utilized in the rejection of claim 12 above)

As claims 13-18 of PA are a combination of these above claims, they would be rejected under double patenting for a similar combination of the CA claims as laid out above.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/228047 in view of the remaining reference cited above. 
This is a provisional nonstatutory double patenting rejection.

1 – (1-3) – CA is extremely broad and the combination of claims 1-3 or individually obvious in view of documents Liu, Yu, and Chong for the missing parts of the lens barrel and optoelectrical devices

2 – (1-3) – obvious in view of Gutierrez as rejected above

(3-7) – (3-7) – identical claims

(8-12) – 1 – not claimed in CA, obvious in view of the reference above as seen in the rejections.

As claims 13-18 of PA are a combination of these above claims, they would be rejected under double patenting for a similar combination of the CA claims as laid out above.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (Publication No.: US 2017/0040909 A1)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
11/6/2021